NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 23 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


AHMED MOUNADDIF,                                 Nos.     11-72083
                                                          11-72813
             Petitioner,
                                                 Agency No. A029-120-830
   v.

LORETTA E. LYNCH, Attorney General,              MEMORANDUM*

             Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted March 15, 2016**

Before:       GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

        In these consolidated petitions for review, Ahmed Mounaddif, a native and

citizen of Morocco, petitions pro se for review of the Board of Immigration

Appeals’ (“BIA”) denial of his motion to reopen removal proceedings (petition No.

11-72083), and its denial of his subsequent motion to reconsider and motion to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen (petition No. 11-72813). We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the BIA’s denial of motions to reopen and

motions to reconsider. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002).

We deny the petitions for review.

      We do not consider the materials Mounaddif references in his reply brief

that are not part of the administrative record. See Fisher v. INS, 79 F.3d 955,

963-64 (9th Cir. 1996) (en banc).

      As to petition No. 11-72083, the BIA did not abuse its discretion in denying

Mounaddif’s motion to reopen where he filed it more than three years after the

BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and did not establish prima facie

eligibility for relief, see Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008).

   As to petition No. 11-72813, the BIA did not abuse its discretion in denying

Mounaddif’s subsequent motion to reconsider and motion to reopen. See id.

(motion to reconsider must specify errors of fact or law in the prior BIA decision);

see also Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (no abuse of

discretion unless the BIA “acted arbitrarily, irrationally, or contrary to law”). We

reject Mounaddif’s contentions that the BIA improperly discounted his evidence,

see Maroufi v. INS, 772 F.2d 597, 599-600 (9th Cir. 1985), ignored his arguments

                                          2                           11-72083 / 11-72813
or explanations, or failed to adequately review the evidence, see Najmabadi, 597

F.3d at 990-91 (BIA adequately considered evidence and sufficiently announced its

decision). Thus, we deny the petition for review in No. 11-72813.

      PETITIONS FOR REVIEW DENIED.




                                        3                           11-72083 / 11-72813